Order entered October 19, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00498-CR

                        BRADRICK JERMAINE COLLINS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 5
                                    Dallas County, Texas
                           Trial Court Cause No. MA17-18552-F

                                               ORDER
        By order entered October 5, 2018, the Court ordered the Dallas County Clerk to file a

supplemental clerk’s record containing various documents appellant alleges are omitted from the

clerk’s record. The Court inadvertently did not include a date for compliance with the Court’s

order. By letter filed October 16, 2018, appellant points out the county clerk has not yet filed the

supplemental clerk’s record, and he requests the Court to issue “an appropriate Order directing

the trial court to file the records within a date suitable to this Court.”

        We ORDER the Dallas County Clerk to file, within TEN DAYS of the date of this order,

a supplemental clerk’s record containing (1) any exhibits in the county clerk’s possession filed

with appellant’s April 12, 2018 brief in support of his motion to arrest judgment; (2) any exhibits

in the county clerk’s possession filed with appellant’s February 22, 2018 motion to suppress
medical records; (3) appellant’s February 20, 2018 corrected motion to suppress evidence

including any exhibits; and (4) in the event the county clerk does not have possession of one or

more of the items requested, a letter verifying the exhibits or documents are not on file with the

Dallas County Clerk. Because appellant has been found not indigent, the county clerk shall not

be required to file the supplemental clerk’s record until appellant has paid the clerk’s fee for

preparation of the supplemental clerk’s record or has made satisfactory arrangements to pay the

fee. In the event appellant fails to pay or make satisfactory arrangements to pay the clerk’s fee,

the county clerk is ORDERED to file with the Court, within TEN DAYS of the date of this

order, a letter stating appellant has failed to pay the fee or make satisfactory payment

arrangements.

       By order entered October 3, 2018, the Court ordered appellant to provide the Court,

within ten days of the date of the order, with written verification showing appellant had paid or

arranged to pay the court reporter for the reporter’s record. The order cautioned appellant that if

he did not file the written verification as directed, the case would be submitted without a

reporter’s record. Appellant has not filed the written verification as ordered. Accordingly, we

ORDER this appeal to be submitted in due course without a reporter’s record. See TEX. R. APP.

P. 37.3(c).

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to John F. Warren, Dallas County Clerk; to Lori Ordiway, Assistant District

Attorney; and to Bradrick Jermaine Collins, pro se.


                                                      /s/   LANA MYERS
                                                            JUSTICE




                                               –2–